Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4- 5, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joo et al. [US PGPUB 20190280061] (hereinafter Joo).

Regarding claim 1, Joo teaches a display device comprising:
a substrate (110, Para 50);
an interlayer insulating layer (180, Para 58) over the substrate (Fig. 2);
a metal layer (191, Para 62) over the interlayer insulating layer (Fig. 2); and
a light emitting element (370, Para 42) over the metal layer (Fig. 2),
wherein the interlayer insulating layer comprises a plurality of first depressed portions (185a/b, Para 60, Fig. 2),
wherein the metal layer comprises a first region having a flat surface (region between 185a/b, Fig. 2) and a second region (region of 185a/b and beyond away from the first region) surrounding the first region (Fig. 2),
wherein the light emitting element is bonded to the flat surface (Fig. 2),
wherein in the second region, a plurality of second depressed portions (portions of 191 in 185a/b) is provided along the plurality of first depressed portions (Fig. 2), and
wherein a bottom surface of each of the plurality of first depressed portions is closer to the substrate than a bottom surface of the light emitting element (Fig. 2).

Regarding claim 4, Joo teaches a display device wherein a material of the interlayer insulating layer is a photosensitive organic resin (Para 59).

Regarding claim 5, Joo teaches a display device wherein a material of the interlayer insulating layer is an organic insulating material (Para 59).

Regarding claim 13, Joo teaches a display device comprising:
a substrate (110, Para 50);
an interlayer insulating layer (180, Para 58) over the substrate (Fig. 2);
a metal layer (191, Para 62) over the interlayer insulating layer (Fig. 2); and
a light emitting element (370, Para 42) over the metal layer (Fig. 2),
wherein the interlayer insulating layer comprises a plurality of first grooves (185a/b, Para 60, Fig. 2),
wherein the metal layer comprises a first region having a flat surface (region between 185a/b, Fig. 2) and a second region (region of 185a/b and beyond away from the first region) surrounding the first region (Fig. 2),
wherein the light emitting element is bonded to the flat surface (Fig. 2),
 wherein in the second region, a plurality of second grooves (portions of 191 in 185a/b) is provided along the plurality of first grooves (Fig. 2), and
wherein a bottom surface of each of the plurality of first grooves is closer to the substrate than a bottom surface of the light emitting element (Fig. 2).

Regarding claim 14, Joo teaches a display device wherein the plurality of second grooves has a tapered side surface (Fig. 2).

Regarding claim 16, Joo teaches a display device wherein a material of the interlayer insulating layer is a photosensitive organic resin (Para 59).

Regarding claim 17, Joo teaches a display device wherein a material of the interlayer insulating layer is an organic insulating material (Para 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Sim et al. [US PGPUB 20200373366] (hereinafter Sim).

Regarding to claims 6 and 18 Joo teaches limitation of the claims upon which the claims depend respectively.
Joo does not specifically disclose the limitations of claims 6 and 18.
Referring to the invention of Sim, Sim teaches forming a display device where the light emitting element 152 can be a micro LED (Para 87).
In view of such teaching by Sim, it would have been obvious to a person having ordinary skills in the art to have the light emitting element of Joo’s invention be a micro LED based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).


Allowable Subject Matter
Claims 7-12 are allowed.

Claims 2-3 and15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 7-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
wherein in the second region, a plurality of second projection portions is provided along the plurality of first projection portions (as claimed in claim 7), in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819